SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

921
CA 11-00361
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, GREEN, AND GORSKI, JJ.


CASTLETON DEVELOPMENT, LLC, KURT SILVESTRO AND
MICHAEL PALOMBO, PLAINTIFFS-RESPONDENTS,

                      V                                             ORDER

GREENMAN-PEDERSEN, INC., DEFENDANT-APPELLANT.


HOWARD R. BIRNBACH, GREAT NECK, FOR DEFENDANT-APPELLANT.

GRECO TRAPP, PLLC, BUFFALO (DUANE D. SCHOONMAKER OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Niagara County
(Richard C. Kloch, Sr., A.J.), entered November 5, 2010. The order
denied the motion of defendant to dismiss the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed with costs.




Entered:    September 30, 2011                   Patricia L. Morgan
                                                 Clerk of the Court